The majority rule, here accepted, is that a mechanic's lien is allowed for services in superintending the construction of a building. 40 C. J. p. 81.
To assume that an architect is not entitled to mechanic's lien for services in preparing plans and specifications used in the building, and then to hold *Page 577 
that, because he superintends the construction of the building, he may have lien for both, cannot be supported in principle. That he renders a service for which he has a right of lien does not give right of lien for another service not so favored under the law. The majority rule, which we should adopt, is that an architect who prepares plans and specifications actually used in the construction of a building is entitled to a mechanic's lien for the services. It is said in 40 C. J. p. 79:
"In a majority of jurisdictions it is held that an architect who prepares plans and specifications for a building or otherwise performs with respect thereto the ordinary duties of his profession is entitled to a mechanic's lien under the statutes, it being so held both under statutes expressly so providing and statutes conferring a lien for work, labor, or services; but in some jurisdictions the courts, in some cases construing statutes using substantially the same terms, have held that an architect is not entitled to a lien. The majority rule applies where the plans and specifications are used in the construction of a building."
As plaintiff had lien for all of his services, in superintendence and in preparing plans and specifications used, I concur in the result reached by Mr. Justice McDONALD.
NORTH, C.J., and FELLOWS and SHARPE, JJ., concurred with CLARK, J. *Page 578